DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made to the amendment received 4/25/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 9: “transformer is further” should read –transformer further--;
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 3683923 A) in view of Jackson et al. (US 5383874 A) and Epstein (US 20090138011).
Regarding claims 1 and 5, Anderson discloses a signal return-path symmetry measurement apparatus and method (safety circuit for use with electrosurgical apparatus, col. 1 lines 5-6), comprising:
a transformer (Figure 3: transformer 71, col. 5 line 21; where this transformer acts as the “second” transformer as there is no designation between “first and “second” other than their locations), coupled to first and second return-path electrodes (Figure 3: indifferent electrodes 79 and 81 col. 5 lines 25-26) that are attached to a body of a patient (Figure 3: patient contacting electrodes 79 and 81 col. 5 lines 37-38) and serve as a return path for an electrical signal applied to the patient (return current passes through each primary winding via indifferent electrodes 79 and 81, col. 5 lines 38-40), and the transformer is configured so that no magnetic flux is induced if the signals on the first and second return path (Col. 5, lines 21-59), the transformer further configured to generate a return-path-difference electrical signal responsive to a difference between electrical signals returning from the first and second return-path electrodes (Figure 3: first and second primary windings 73 and 75 wound and connected in series opposition, col. 5 lines 35-37; if patient is equally contacting indifferent electrodes, return current is split in half such that the magnetic fields generated by each primary winding tend to cancel one another, col. 5 lines 37-46; as long as 1% of the return current is passing through each of the primary windings, the secondary generates no output voltage, col. 5 lines 46-48; therefore, a return-path-difference signal is generated if a difference is present); and
monitoring circuitry configured to generate an electrode symmetry measure responsive to the return-path-difference electrical signal (if the patient moves off one of the indifferent electrodes, the balance or current canceling condition is broken, causing a voltage generated across sense terminals 85 via secondary winding 77 from the current flowing through the other primary winding, col. 5 lines 49-55, Fig. 3).
While Anderson teaches a transformer that corresponds to the second transformer and teaches monitoring circuitry, Anderson does not explicitly disclose a transformer that corresponds to the first transformer and does not disclose two transformers being connected via return ports of the respective transformers. Anderson also does not explicitly disclose an apparatus and method wherein the first and second return-path electrodes are affixed on a single skin patch and electrically isolated from one another. 
However, Jackson teaches a first transformer (Figure 2: main isolation transformer 32) connected between a power source (Figure 3: radiofrequency power source 30) and an ablation catheter (Figure 2: ablation electrode 16 which is part of catheter 14 in Figure 1); and
 first (Figure 2: main isolation transformer 32) and second transformers (Figure 2: current sensing transformer 50) being connected via return ports of the respective transformers (Figure 2: second conducting line 36).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the transformer and the connection between two transformers disclosed in Jackson with the system disclosed in Anderson in order to increase control of energy delivered to the ablation catheter (Col. 3 lines 31-38).
However, Epstein teaches an apparatus and method wherein the first and second return-path electrodes are affixed on a single skin patch and electrically isolated from one another ([0014]). 
It would have obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and apparatus disclosed by Anderson with the two return-path electrodes affixed on a single skin patch, electrically isolated from one another as taught by Epstein to ensure that neither of the return-path electrodes overheat (Epstein [[0052]-[0055]).

Regarding claim 2, Anderson in view of Jackson and Epstein discloses the apparatus of claim 1 and Anderson further discloses wherein the electrical signal comprises an ablation signal (output transformer and RF source not shown in Fig. 3 [col. 5 line 27] understood to correspond to electrode 31 of Fig. 1 or 2 by which a dense electrical current causes localized cutting, col. 4 lines 7-9, commensurate with the scope of the invention regarding electrosurgical cutting, col. 1 line 8, and the function of the apparatus regarding return of a current applied by a surgical electrode and returned from an indifferent electrode, col. 5 lines 58-62).

Regarding claim 3, Anderson in view of Jackson and Epstein discloses the apparatus of claim 1 and Anderson further discloses wherein the second transformer (Figure 3: transformer 71, col. 5 line 21) comprises first and second primary windings (Figure 3: primary windings 73 and 75) that are respectively coupled to the first and second return-path electrodes (Figure 3: indifferent electrodes 79 and 81, col. 5 lines 31-34), thereby causing the return-path- difference electrical signal (return current passes through each primary winding via indifferent electrodes 79 and 81, col. 5 lines 38-40), induced in a secondary winding of the second transformer (Figure 3: secondary winding 77), to be responsive to the difference between the electrical signals returning from the first and second return-path electrodes (Figure 3: first and second primary windings 73 and 75 wound and connected in series opposition, col. 5 lines 35-37; if patient is equally contacting indifferent electrodes, return current is split in half such that the magnetic fields generated by each primary winding tend to cancel one another, col. 5 lines 37-46; as long as 1% of the return current is passing through each of the primary windings, the secondary generates no output voltage, col. 5 lines 46-48; therefore, a return-path-difference signal is generated if a difference is present).

Regarding claim 4, Anderson in view of Jackson and Epstein discloses the apparatus according to claim 1 and Anderson further discloses wherein the monitoring circuitry is configured to compare the return- path-difference electrical signal to a threshold, and to trigger an alert when the return- path-difference electrical signal exceeds the threshold (voltage from sense terminals 85 can be used to cause an alarm, col. 5 lines 55-57; threshold understood to implicitly be 0 volts, as the alarm only triggers in the presence of a voltage from sense terminals 85, which occurs only if the patient is not equally contacting both indifferent electrodes 79 and 81, col. 5 lines 50-57; therefore, there is a constant evaluation of voltage relative to the threshold of 0 volts which is held under “normal circumstances”, col. 5 line 39).

Regarding claim 6, Anderson in view of Jackson and Epstein discloses the method according to claim 5 and Anderson further discloses a method wherein the electrical signal comprises an ablation signal (Col. 2 lines 32-35).

Regarding claim 7, Anderson in view of Jackson and Epstein discloses the method of claim 5 and Anderson further discloses wherein the second transformer (Figure 3: transformer 71, col. 5 line 21) comprises first and second primary windings (Figure 3: primary windings 73 and 75) that are respectively coupled to the first and second return-path electrodes (Figure 3: indifferent electrodes 79 and 81, col. 5 lines 31-34), thereby causing the return-path- difference electrical signal (return current passes through each primary winding via indifferent electrodes 79 and 81, col. 5 lines 38-40), induced in a secondary winding of the second transformer (Figure 3: secondary winding 77), to be responsive to the difference between the electrical signals returning from the first and second return-path electrodes (Figure 3: first and second primary windings 73 and 75 wound and connected in series opposition, col. 5 lines 35-37; if patient is equally contacting indifferent electrodes, return current is split in half such that the magnetic fields generated by each primary winding tend to cancel one another, col. 5 lines 37-46; as long as 1% of the return current is passing through each of the primary windings, the secondary generates no output voltage, col. 5 lines 46-48; therefore, a return-path-difference signal is generated if a difference is present).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record. The arguments are directed towards the second transformer being connected to two electrodes isolated from one another on the same skin patch, which changed the scope of the claims and is being taught by a new reference.
Claims 1 and 5 are now rejected under 35 USC § 103 as being unpatentable over Anderson in view of Jackson et al. and Epstein. Epstein discloses two electrodes electrically isolated from one another on the same skin patch. Therefore, claims 1 and 5 and their dependents stand rejected over 35 USC § 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794